IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

EX PARTE ROBERT ALAN HARLESTON, JR.                          CAUSE NUMBER WR-79,196-01




                                            ORDER

       The above styled and numbered cause was before this Court in Cause No. 1205091-A

from the 176th District Court of Harris County. On May 14, 2014, the Court issued an opinion

denying relief. Accordingly, the following exhibit is ordered returned to the District Clerk of

Harris County:

1. Applicant’s Exhibit #1 (a DVD)



       IT IS SO ORDERED THIS THE 28th DAY OF MAY, 2015



                                          PER CURIAM

EN BANC

DO NOT PUBLISH